PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE November 10, 2008 CANADIAN ZINC REPORTS THIRD QUARTER 2008 RESULTS STRONG CASH POSITION OF $24.2 MILLION PERMIT APPLICATIONS START ENVIRONMENTAL ASSESSMENT MOUs SIGNED WITH LIIDLII KUE FIRST NATION AND NAHANNI BUTTE DENE BAND Vancouver, British Columbia, November 10, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the quarter ended September 30, 2008. As at September 30, 2008, Canadian Zinc had cash, cash equivalents and short term investments of $24.2 million and a positive working capital balance of $23.9 million. Accordingly, the Company believes that it remains in a strong position to further continue its planned exploration, development and permitting activities of the Prairie Creek Mine. The Company’s principal focus is its efforts to advance the Prairie Creek Mine, a zinc/lead/silver property located in the Northwest Territories of Canada, towards production. The Prairie Creek Mine is partially developed with an existing 1,000 tonne per day mill and related infrastructure. During the first nine months of 2008 applications for the main operating permits for the Prairie Creek Mine were submitted to the Mackenzie Valley Land and Water Board (“MVLWB”), which completed its preliminary screening in September 2008.The applications have now moved on to the next stage of the regulatory process which is environmental assessment by the Mackenzie Valley Environmental Impact Review Board. A Quarry Permit was issued by Indian and Northern Affairs Canada in February 2008, a Type “B” Water Licence was issued by the MVLWB in March 2008 and authorization was received from Department of Fisheries and Oceans Canada in July 2008, all to carry out rehabilitation of the access road to the Prairie Creek Mine.The rehabilitation work commenced in July 2008.The Company’s existing 2003 Land Use Permit and Water Licence were renewed, in September 2008, for two and five years respectively. Memoranda of Understanding were signed with Parks Canada in July 2008 and with Liidlii Kue First Nation and with Nahanni Butte Dene Band in October 2008.The Company believes that these important agreements will lead to co-operative and beneficial relationships with these parties and will assist in advancing the Prairie Creek Mine towards production. At the Prairie Creek Mine ongoing site maintenance continued, including rehabilitation work on the access road, completion of a groundwater well drilling program, further engineering assessments and the removal and destruction of all the sodium cyanide which had been stored in drums on the property since 1982.A Pre-Feasibility Study, which is being undertaken by SNC Lavalin Inc. is underway focusing on detailed mine planning and scheduling, process design and underground tailings disposal. The Company reported a net loss for the quarter of $184,000 compared to a loss of $1,000 in the third quarter of 2007. For the nine months ended September 30, 2008, the Company reported a net loss of $559,000 compared to a net loss of $237,000 in the equivalent period in 2007. The increased loss in the 2008 periods was mainly attributable to stock-based compensation expense of $202,000 relating to the vesting of stock options granted in prior periods. There was no equivalent charge in the corresponding periods ended September 30, The Prairie Creek Mine: A major underground tunneling and diamond drilling program led to the completion, in
